Citation Nr: 1637449	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-38 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to January 1976.  He also had a period of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran presented testimony before the Board in August 2013; the transcript has been obtained.   

The Board remanded the matter in August 2014 for additional development and adjudication.  The claim has been returned to the Board and is now ready for appellate disposition.


FINDINGS OF FACT

Chronic hypertension was not shown during service; hypertension was not present until many years thereafter, and it is not shown to be related to his military service or a period of active duty for training (ACDUTRA).


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for hypertension.  38 U.S.C.A. §§ 101 (22)-(24), 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6a, 3.303, 3.306, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in August 2008.  

VA also has a duty to assist the Veteran in the development of the claim.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, and provided the Veteran a VA examination.   

The Veteran testified that private treatment records dated in 1980 were unavailable as they had been destroyed.  See BVA Transcript p 6.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.




II. Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Active military, naval, or air service" includes active duty (AD) and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled or died from an injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Certain conditions, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within a year after the Veteran's discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Moreover, presumptive service connection does not apply to claims predicated on ACDUTRA and INACDUTRA service, only instead AD.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23) ; 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be 
part-time training.

National Guard duty, however, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  
Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

The question of whether the Veteran has hypertension is not in dispute as the condition has been diagnosed.  The Veteran contends that the claimed condition is the direct result of service.  In the claim filed in July 2008, the Veteran indicated that he could have been diagnosed with pre-hypertension or stage one hypertension on enlistment.  The Veteran testified that he was originally denied enlistment in the U.S. Navy because of high blood pressure, but that it was later determined, after repeat blood pressure checks, that he was borderline hypertensive and so the ineligibility was crossed out and he was allowed to enlist.  

The service treatment records contain a February 1972 report of medical history taken at enlistment wherein the Veteran denied high or low blood pressure and indicated he was in good health.  On the corresponding enlistment physical examination the Veteran's blood pressure was recorded as 140/68.  Blood pressure readings were then recorded over six days as follows: March 1, 154/60, 144/70; March 2, 130/70, 140/72; March 3, 136/68, 140/68; March 14, 140/72, 140/70; March 15, 140/74, 138/76, and March 16, 130/82, 138/66.  It does appear that "is not qualified for" enlistment was crossed out, as was a diagnosis of hypertension.  The Veteran was determined to have no disqualifying defects or diseases and qualified for enlistment on March 20, 1972.   
 
The Board notes the Veteran argued during his Board hearing that the findings above amount to him having had hypertension prior to his enlistment and because he was allowed to enlist, the condition was aggravated by his period of service to the point where he required treatment after the fact.  However, as the Veteran was not diagnosed with pre-existing hypertension on enlistment, the Board finds the Veteran was presumed sound upon entrance to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).

To the extent that the argument has been raised as to increased disability during service and to continuing or ongoing problems with high blood pressure since discharge from the military, the remainder of the Veteran's service treatment records was negative for complaints or treatment for hypertension, to include the December 1975 separation examination where blood pressure was documented as 126/70.  Reserve records show the Veteran reported that he was in good health and taking no medications on a January 1978 report of medical history.  Blood pressure was documented as 144/70 on the physical examination.  The Veteran reported a history of high blood pressure (having been rejected from the military in 1972) in a June 1979 report of medical history, but he also stated that he was in good health and on no medications.  The provider found the Veteran's blood pressure to be normal.  It was documented as 120/60 on the corresponding physical examination.   

Moreover, the Veteran's active duty service ended in 1976, and the first post-service documented finding of hypertension was in 2007, some 31 years after service.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  Thus, the evidence of record reveals there was a prolonged period of time, over three decades, following the conclusion of his service without relevant medical complaint or treatment, and this may be considered as evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  

As chronic (meaning permanent) hypertension was not shown during service or for many years thereafter, service connection may only be granted if there is some competent and credible evidence otherwise linking or attributing the current disability owing to this condition to the Veteran's service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service).  Here, though, there is no such competent and credible medical evidence, to include after the Veteran was examined by VA in 2014.  

After reviewing the claims file, to include the service treatment records and post-service VA medical records, and with consideration of the Veteran's statements, the VA examiner in September 2014 opined that the Veteran's hypertension less likely than not had its onset in or was otherwise related to duty service.  The examiner indicated that the opinion was based on review of the Veteran's medical records and medical literature, as well as clinical experience.  The examiner noted that the 140/68 blood pressure reading on enlistment examination in 1972 was borderline high and thus, it was requested he have three day blood pressure checks which were done March 1-3, 1972, and March 14-15, 1972.  The examiner found that none of the blood pressure readings fell into the category of hypertension as defined by VA (diastolic blood pressure predominantly 90 or greater and systolic blood pressure 160 or greater with a diastolic blood pressure of less than 90).  The examiner noted a June 1979 Reserve examination documented a blood pressure reading of 120/60, and the Veteran reported that he was in good health and taking no medication.  The examiner also noted that the December 1979 Reserves separation examination was silent for a blood pressure reading, but the Veteran wrote that he was in excellent health and used no medications.  The examiner found no evidence that the Veteran was diagnosed with hypertension and started on medication either in service, within a year from release from active duty, or while in the Reserves.  

The Board realizes the Veteran is of the opinion that he had hypertension in service and that such a nexus exists between his current hypertension and his service.  However, while competent to provide opinions on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to diagnosis hypertension or opine on the etiology of his hypertension as this is a complex medical question regarding diagnosis and the cause of the condition requiring specialized expertise to address.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (explaining that the determination of whether medical versus lay evidence is needed to support a claim is a case-by-case determination, so reliant on the specific facts of the case and the particular type of condition being claimed).  Moreover, a diagnosis of hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  Consequently, the Veteran's lay observations as to whether he had high blood pressure and whether it is related to his service do not equate to competent medical evidence for service connection purposes.

As chronic hypertension was not diagnosed during service or for decades thereafter.  The competent and credible medical evidence of record does not support a finding that the condition is related or attributable to the Veteran's active duty service or a period of ACDUTRA.  Accordingly, service connection for hypertension must be denied.  38 C.F.R. §§ 3.6(a), 3.303.

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


